Overruling motion. *Page 772 
Tommie Lee has filed a motion here for an appeal from what he contends was a conviction of having intoxicating liquor in his possession for the purpose of sale in local option territory where his punishment was fixed at a fine of $50 and 30 days in jail.
This record is very similar to the one referred to in our recent opinion of Coomer v. Commonwealth, 309 Ky. 575,218 S.W.2d 393. There is a verdict in the instant case but there is no judgment. The order overruling the motion and grounds for a new trial granted the accused until the 11th day of the next term to prepare a bill of exceptions, but no bill is incorporated in the record.
Since there is no judgment contained in the record, there is nothing from which an appeal may be prosecuted, hence we are without jurisdiction to entertain Lee's motion and it is hereby overruled. See Gosney v. Commonwealth, 309 Ky. 187,217 S.W.2d 225, and Coomer v. Commonwealth, 309 Ky. 575, 218 S.W.2d 393.